Citation Nr: 0323896	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel  


INTRODUCTION

The veteran served on active military duty from June 1942 to 
June 1946, and from December 1950 to January 1952.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In September 2002, the 
Board, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) ordered further development by its evidence 
development unit.


REMAND

In accordance with the Board's September 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issue of 
entitlement to service connection for 
Parkinson's disease, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal continues to 
be denied, the veteran must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


